Cobb, J.
There was no error of law complained of. The evidence was suffi cient to support the finding of the trial judge who presided without a jury. There was no abuse of discretion in refusing to grant a new trial.

Judgment affirmed.

All the Justices concurring, except Lumpkin, P. J., absent, and Candler, J., not presiding.
Indictment for gaming. Before Judge Route. City court of Cartersviile. June 30, 1902.
James B. Conyers, for plaintiff in error.
Sam. P. Maddox, solicitor-general, contra.